In an action to recover damages for injury to person and property resulting from the alleged negligent operation of a motor vehicle owned by the male defendant and operated by the female defendant, both defendants appeal from an order of the Supreme Court, Nassau County, entered May 29, 1963, which granted plaintiff’s motion, made after a jury trial, to set aside the jury’s verdict on the ground of inadequacy and to direct a new trial “ on the issue of damages only.” Order modified on the facts by striking out the provision which limits the new trial to the issue of damages only, and -by substituting therefor a provision directing that the new trial shall be had upon all of the issues. As so modified, order affirmed, with costs to defendants to abide the event of the new trial. The interests of justice require that a new trial be had with respect to all of the issues. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur. [39 Misc 2d 524.]